Citation Nr: 0008178	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  94-45 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pyelonephritis with post-operative coronary artery 
disease and hypertension.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1943 to 
September 1944 and from July 1952 to April 1954.

In a May 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an increased 
evaluation for pyelonephritis to the Department of Veterans 
Affairs (VA) Houston, Texas Regional Office (RO) for 
additional development of the record.  A review of the record 
reflects that the requested development has been completed to 
the extent possible.  Thus, the case has now been returned to 
the Board for appellate consideration.

The issue of entitlement to total disability due to 
individual unemployability (TDIU) is before the Board on 
appeal of a September 1999 rating decision.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's disability is manifested primarily by 
recurrent pyelonephritis requiring antibiotic therapy, mild 
to moderate hypertension requiring continuous medication for 
control, and frequent urinary tract infections on the average 
of three to four times per year; without weakness, anorexia 
and no evidence of constant albumin, hyalin, granular casts, 
red blood cells, edema, or a definite decrease in kidney 
function.

3.  Service connection is in effected for bilateral 
pyelonephritis with coronary artery disease and hypertension, 
evaluated as 30 percent disabling; the veteran has no other 
adjudicated service-connected disabilities.

4.  The veteran has completed a Doctor of Dental Surgery 
degree and has occupational experience as a forensic 
odontologist.  He last worked in 1982.  

5.  There are no exceptional or unusual circumstances present 
in the veteran's case that warrant a referral to the Director 
of the VA Compensation and Pension Service.  

6.  The veteran's service-connected bilateral pyelonephritis 
with coronary artery disease and hypertension, when evaluated 
in association with his educational attainment and 
occupational experience, has not rendered him unable to 
engage in all forms of substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for pyelonephritis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.115a, Diagnostic Code 7504 (1992); 
38 C.F.R. § 4.115b, Diagnostic Code 7504 (1999).  

2.  The criteria for TDIU benefits, due to service-connected 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 
4.19 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records indicate that the veteran completed medical 
field service school and served as a dental officer.  The 
veteran has submitted his curriculum vitae, which reflects 
that he received a Doctor of Dental Surgery degree from the 
University of Missouri at Kansas City in 1947 and that he 
worked as a forensic odontologist and general practice 
consultant from 1952 to 1982.  The veteran also reported the 
publication of numerous articles.  

In an August 1954 rating decision, the RO granted entitlement 
to service connection for bilateral pyelonephritis, evaluated 
as 20 percent disabling, effective April 1954. 

In a March 1966 rating decision, the RO denied entitlement to 
service connection for biliary cholangitis, loss of vision in 
the right eye, and a foot, back, and leg condition due to pes 
planus with plantar warts.  That decision was affirmed in a 
June 1967 Board decision.

Private medical records dated in April 1993 reflect relevant 
diagnoses of coronary artery disease with unstable angina, 
hyperlipidemia, and hypertensive cardiovascular disease.  
Private hospital records dated from April 1993 to June 1993 
reflect the veteran was admitted for unstable angina 
pectoris.  Triple coronary artery bypass surgery was 
performed.  In August 1993, the veteran sought an increased 
evaluation of his service-connected pyelonephritis.

Upon VA examination of the heart dated in September 1993, 
physical examination revealed blood pressures of 140/80 
supine, 142/82 sitting, and 144/84 standing.  Diagnoses of 
hypertension, secondary to renal problem; three-vessel 
coronary artery disease; status post triple bypass in 1993; 
and history of angina pectoris were noted. 

Upon VA genitourinary examination dated in March 1994, the 
veteran complained of urgency and urinary frequency requiring 
him to get up in the middle of the night a number of times.  
The examiner noted that the veteran's urinalysis was free of 
any protein, ketones, blood, casts, white blood cells, red 
blood cells, granular casts, or hyalin.  A normal specific 
gravity was also noted.  The creatinine level was noted as 
representative of fairly good renal function.  Blood urea 
nitrogen was noted as 29.  A relevant diagnosis of recurrent 
pyelonephritis was noted.  A VA mental examination dated in 
March 1994 noted that the veteran reported retiring from his 
dental practice due to osteoarthritis and hypertension.  

In an April 1994 rating decision, the RO denied entitlement 
to secondary service connection for chronic prostatitis, 
chronic gall bladder disease, anxiety, and depression, 
claimed as secondary to the veteran's service-connected 
bilateral pyelonephritis.

Private treatment records dated in 1994 reflect treatment for 
heartburn, gastritis, esophagitis, peptic ulcer disease, 
urethral stricture disease, and coronary heart disease.  

VA treatment records dated from 1994 to 1997 reflect 
treatment for pyelonephritis, arthritis, hypertension, 
hyperlipidemia, and allergic rhinitis.  A May 1994 clinical 
record reflects the veteran's blood pressure as 120/70.  The 
veteran's blood pressure was noted as 132/54 in February 
1996, and as 163/81 in November 1996.  An August 1997 
clinical record noted the veteran's blood pressure as 152/82.  

Private treatment records dated from August 1995 to August 
1996 reflect treatment for a small subdural hygroma and 
complaints of back and posterior right leg pain.  

Additional private treatment records dated from 1996 to 1997 
reflect treatment for esophagitis, gastritis, hiatal hernia, 
a skin lesion, and a submucosal mass, probably a gastric 
leiomyoma.  

In a May 1997 decision, the Board affirmed the RO's denial of 
secondary service connection for anxiety, depression, a gall 
bladder disorder, and prostatitis, claimed as secondary to 
the veteran's service-connected pyelonephritis.  The Board 
granted entitlement to service-connection for hypertensive 
cardiovascular disease as secondary to the service-connected 
pyelonephritis.  

In a June 1997 rating decision, the RO determined that a 30 
percent evaluation was warranted for bilateral pyelonephritis 
with post-operative coronary artery disease and hypertension.

VA outpatient treatment records dated from January 1998 to 
February 1999 reflect treatment for multiple diverticulosis, 
small internal hemorrhoids, and osteoarthritis.

Upon VA examination of the heart dated in October 1999, the 
veteran reported he was able to climb one flight of stairs 
before experiencing angina and shortness of breath.  The 
veteran also reported he was able to work in the yard for an 
hour or two if he did it slowly, and he was able to walk 
about two miles a day if done slowly.  It was also noted the 
veteran had gastroesophageal reflux disease and frequent 
urinary tract infections on the average of three to four 
times per year.  Blood pressure was noted as 140/80 sitting, 
and 130/80 in the recumbent position.  Diagnoses of well-
controlled mild to moderate hypertension, and coronary artery 
heart disease status post aortic coronary bypass times three 
due to recurrent angina without any acute myocardial 
infarction were noted.  The examiner opined that the veteran 
had done quite well since his bypass surgery.

Upon VA genitourinary examination dated in October 1999, it 
was noted that the veteran got up about three times at night 
to urinate.  Standing and sitting blood pressure was noted as 
130/90 and blood pressure in the supine position was noted as 
120/90.  The veteran denied weight loss or anorexia, but did 
report some fatigue.  Relevant diagnoses of a history of 
recurrent pyelonephritis requiring antibiotic therapy with 
recently developed colitis, transurethral prostate resection, 
and coronary bypass were noted.  A laboratory report of 
plasma revealed normal results except for high glucose.  

Analysis

I.  Pyelonephritis Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Chronic pyelonephritis is rated pursuant to 38 C.F.R. 
§ 4.115b, Diagnostic Code 7504, which provides that such 
disability shall be rated as renal dysfunction or urinary 
tract infection, whichever is predominant.  Renal dysfunction 
manifested by albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight 
edema, or hypertension at least 10 percent disabling under 
diagnostic code 7101 warrants a 30 percent disability 
evaluation.  A 60 percent rating is warranted for renal 
dysfunction manifested by constant albuminuria with some 
edema; or definite decrease in kidney function, or 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  Renal dysfunction manifested by persistent edema 
and albuminuria with BUN of 40 to 80 mg%; or creatinine of 4 
to 8 mg%, or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion warrants an 80 percent evaluation.  A 100 percent 
evaluation is warranted for renal dysfunction requiring 
regular dialysis or precluding more than sedentary activity 
from one of the following persistent edema and albuminuria, 
or BUN more than 80 mg%, or markedly decreased function of 
kidney or other organ systems, especially cardiovascular.  
See 38 C.F.R. § 4.115a.

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999), a 
10 percent rating is warranted for hypertension manifested by 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  A 40 percent evaluation is warranted for 
diastolic pressure predominantly 120 or more.  The regulation 
notes that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  

In regard to urinary tract infections, a 10 percent 
evaluation is warranted for urinary tract infections 
requiring long-term drug therapy with one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  Urinary tract infections with 
recurrent symptomatic infection requiring drainage/frequent 
hospitalizations (greater than two times per year) and/or 
continuous intensive management warrant a 30 percent 
evaluation.  Urinary tract infections with poor renal 
function are rated as renal dysfunction.  See 38 C.F.R. 
§ 4.115a.

The regulations further provide that separate ratings are not 
to be assigned for disability from disease of the heart and 
any form of nephritis because of the close interrelationships 
of cardiovascular disabilities.  However, if absence of a 
kidney is the sole renal disability, even if removal was 
required because of nephritis, the absent kidney and any 
hypertension or heart disease will be separately rated.  See 
38 C.F.R. § 4.115 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.   Karnas 
v. Derwinski, 
1 Vet. App. 308 (1991).  The regulations governing 
pyelonephritis were revised effective February 17, 1994 and 
October 8, 1994.  As the veteran filed his claim for an 
increased evaluation in August 1993, the Board will also 
consider the old regulations.  

Prior to October 8, 1994, chronic pyelonephritis was rated 
pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7504 (1992), 
which provided that such disability was to be rated as 
hydronephrosis (pyuria required).  Hydronephrosis is rated 
pursuant to 38 C.F.R. § 4.115a, Diagnostic Code 7509 (1992), 
which provides that moderately severe hydronephrosis with 
frequent attacks of colic with infection (pyonephrosis) and 
kidney function greatly impaired warrants a 30 percent 
evaluation.  Severe hydronephrosis with infection or 
involvement of the other kidney is rated as absence of one 
kidney with nephritis, infection, or pathology of the other.  
See 38 C.F.R. § 4.115a, Diagnostic Code 7509 (1992).

The regulations in effect prior to October 8, 1994 also 
provided that separate ratings were not to be assigned for 
disability from disease of the heart and any form of 
nephritis on account of the close interrelationships of 
cardiovascular disabilities.  See 38 C.F.R. § 4.115 (1992).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

The veteran's pyelonephritis with coronary artery disease and 
hypertension is currently rated as 30 percent disabling.  A 
review of the record reflects that the veteran's disability 
is manifested primarily by recurrent pyelonephritis requiring 
antibiotic therapy, hypertension no more than 10 percent 
disabling under diagnostic code 7101, and frequent urinary 
tract infections on the average of three to four times per 
year.  The Board notes that the March 1994 VA examiner 
reported the veteran's creatinine level was representative of 
fairly good renal function and his urinalysis was free of any 
protein, red blood cells, ketones, blood, granular casts, or 
hyalin.  Additionally, in October 1999, a VA laboratory 
report of plasma revealed normal results except for high 
glucose.  The veteran denied weight loss and anorexia, but 
did report some fatigue.  His hypertension was noted as mild 
to moderate in an October 1999 VA heart examination.  

The record is silent for competent medical evidence of 
diastolic pressures predominantly 120 or more, constant 
albuminuria with some edema, a definite decrease in kidney 
function, persistent edema and albuminuria with BUN 40 to 
80mg% or more, or creatinine of 4 to 8 mg% or more, weakness, 
anorexia, weight loss, a requirement of regular dialysis, or 
markedly decreased function of the kidney or other organ 
systems, especially cardiovascular.  In the absence of such 
evidence, an evaluation in excess of 30 percent is not 
warranted for pyelonephritis under the current criteria.  

Additionally, under the old criteria, the competent medical 
evidence of record does not reflect severe hydronephrosis 
with infection.  Thus, an evaluation in excess of 30 percent 
under the old criteria is also not warranted.  

II.  TDIU Claim

As previously noted, disability evaluations are administered 
under the VA schedule for Rating Disabilities (Schedule) that 
is found in 38 C.F.R. § Part 4 (1999) and is designed to 
compensate a veteran for the average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Id.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be rated as 60 percent or more and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The regulation further provides that 
disabilities resulting from common etiology or affecting a 
single body system such as the cardiovascular-renal system, 
will be considered as one disability.  See 38 C.F.R. 
§ 4.16(a) (1999).

In the present case, the veteran's only service-connected 
disability is bilateral pyelonephritis with coronary artery 
disease, status post coronary artery bypass times three, with 
hypertension.  This disability is currently assigned a 30 
percent disability evaluation.  The veteran has initiated an 
appeal with respect to the schedular evaluation assigned to 
that disability; however, for the aforementioned reasons, the 
Board has determined that an evaluation in excess of 30 is 
not warranted.  Thus, the veteran has only one service-
connected disability and such is evaluated as only 30 percent 
disabling.  He therefore does not meet the percentage 
criteria specified in 38 C.F.R. § 4.16(a).  However, TDIU may 
still be assigned to the veteran who fails to meet these 
percentage standards if he is deemed unemployable by reason 
of his service-connected disability.  38 C.F.R. § 4.16(b).  

In a pertinent precedent decision, VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of a service-connected disability shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  (VAOPGCPREC 75-91).

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past, or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  38 C.F.R. § 4.15 (1999).  The sole fact that 
a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question in a total rating case 
based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.341, 
4.16 (1999).  In determining whether the veteran is entitled 
to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose, 4 Vet. App. 361; 38 C.F.R. § 3.341(a).  If total 
industrial impairment has not been shown, VA is not obligated 
to show that a veteran is incapable of performing specific 
jobs in considering a claim for a total rating based on 
individual unemployability.  See Gary v. Brown, 7 Vet. App. 
229 (1994).

In the present case, the Board has carefully considered the 
evidence of record.  The veteran is shown to have multiple 
nonservice-connected disabilities in addition to his service-
connected pyelonephritis with coronary artery disease and 
hypertension.  Significantly, on his applications for TDIU 
benefits, the veteran complained of a degenerative spinal 
disease that was rapidly progressing and reported his last 
full time employment was in 1982.  The Board notes that in 
his July 1997 application for TDIU benefits, the veteran 
noted that he was considering going back to school to become 
proficient in computer science in order to resume writing 
articles for publication.  In his November 1998 application 
for TDIU benefits, the veteran again noted that he hoped to 
master computer technology in order to supplement his income 
by research.  He also noted that arthritis and other related 
processes prevented him from doing heavy or extended work.  
He noted that he could do some yard work and writing for 
short periods.  In a May 1999 statement, the veteran reported 
suffering from severe ankylosing spondylitis with 
degenerative osteoarthritis of the spine, hips, and knees, 
which caused such great pain and limitation of mobility that 
it had become extremely difficult to ambulate or do very 
light work of any kind.  

The Board also notes that the veteran has complained of loss 
of vision in his right eye, anxiety with depression, 
prostatitis, a gall bladder condition, biliary cholangitis, 
and a foot, back and leg condition due to pes planus with 
plantar warts.  However, such disorders cannot be considered 
in determining the veteran's entitlement to TDIU benefits as 
they are not service-connected.  Rather, only his service-
connected disability, bilateral pyelonephritis with coronary 
artery disease and hypertension, may be considered in 
connection with his education and occupational experience.  

The record is silent for competent medical opinions to the 
effect that the veteran's bilateral pyelonephritis with 
coronary artery disease with hypertension, in and of itself, 
prevents him from working in any capacity.  The Board 
recognizes that the record reflects observations and 
complaints of fatigue and shortness of breath on exertion.  
However, upon VA heart examination dated in October 1999, the 
examiner noted the veteran was able to work in the yard for 
an hour or two if he did it slowly and he was able to climb 
one flight of stairs before experiencing angina and shortness 
of breath.  It was also noted that the veteran was able to 
walk up to two miles per day if done slowly.  The veteran did 
not indicate that the veteran was prevented from partaking in 
sedentary employment due to his service-connected disability.  
In fact, the examiner noted the veteran had done quite well 
since his bypass surgery.  The veteran has not offered 
competent medical evidence of unemployability due to his 
service-connected disability from any other physician.  

The record reflects the veteran received a Doctor of Dental 
Surgery degree in 1947 and practiced as a forensic 
odontologist from 1952 to 1982.  The veteran has also 
reported the publication of numerous articles throughout the 
years.  Although the veteran's service-connected disability 
may limit him from exertional tasks, such as those required 
in his active practice as a forensic odontologist, it has not 
been shown that the veteran is now rendered incapable of 
writing articles in his field of expertise or that he is not 
able to perform other sedentary employment due solely to his 
service-connected bilateral pyelonephritis with coronary 
artery disease with hypertension.  The competent evidence 
does not reflect that the veteran requires frequent periods 
of hospitalization or that there are other unusual factors 
involved in his case so as to warrant assignment of a total 
rating.  The competent evidence instead indicates that the 
veteran has physical limitations from multiple medical 
problems, including his ankylosing spondylitis.  

The Board will not herein evaluate whether the combination of 
the veteran's service-connected and nonservice-connected 
disorders render him unemployable as only his service-
connected bilateral pyelonephritis with coronary artery 
disease with hypertension may be considered in connection 
with his eligibility for TDIU benefits.  There is no 
competent evidence that his service-connected disability, in 
and of itself, renders him unemployable in view of his 
educational and occupational experience.  Accordingly, a 
grant of entitlement to TDIU benefits is not supported by the 
evidence of record.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16, 4.19.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral pyelonephritis with post-operative coronary artery 
disease and hypertension is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

